DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Interpretation
Attention is directed to MPEP 904.01 [R-08.2012].
The breadth of the claims in the application should always be carefully noted; that is, the examiner should be fully aware of what the claims do not call for, as well as what they do require. During patent examination, the claims are given the broadest reasonable interpretation consistent with the specification. See In re Morris, 127 F.3d 1048, 44 USPQ2d 1023 (Fed. Cir. 1997). See MPEP § 2111 - § 2116.01 for case law pertinent to claim analysis.


It is noted with particularity that narrowing limitations found in the specification cannot be inferred in the claims where the elements not set forth in the claims are linchpin of patentability.  In re Philips Industries v. State Stove & Mfg. Co, Inc., 186 USPQ 458 (CA6 1975).  While the claims are to be interpreted in light of the specification, it does not follow that limitations from the specification may be read into the claims.  On the contrary, claims must be interpreted as broadly as their terms reasonably allow.  See Ex parte Oetiker, 23 USPQ2d 1641 (BPAI, 1992).  In added support of this position, attention is directed to MPEP 2111 [R-11.2013], where, citing In re Prater, 415 F.2d 1393, 1404-05, 162 USPQ 541, 550-51 (CCPA 1969),   is stated:
The court explained that “reading a claim in light of the specification, to thereby interpret limitations explicitly recited in the claim, is a quite different thing from ‘reading limitations of the specification into a claim,’ to thereby narrow the scope of the claim by implicitly adding disclosed limitations which have no express basis in the claim.” The court found that applicant was advocating the latter, i.e., the impermissible importation of subject matter from the specification into the claim.

Additionally, attention is directed to MPEP 2111.01 [R-10.2019], wherein is stated:
II.   IT IS IMPROPER TO IMPORT CLAIM LIMITATIONS FROM THE SPECIFICATION

“Though understanding the claim language may be aided by explanations contained in the written description, it is important not to import into a claim limitations that are not part of the claim. For example, a particular embodiment appearing in the written description may not be read into a claim when the claim language is broader than the embodiment.” Superguide Corp. v. DirecTV Enterprises, Inc., 358 F.3d 870, 875, 69 USPQ2d 1865, 1868 (Fed. Cir. 2004). 

Attention is also directed to MPEP 2111.02 II.  As stated herein:
II.    PREAMBLE STATEMENTS RECITING PURPOSE OR INTENDED USE
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

The claim preamble must be read in the context of the entire claim. The determination of whether preamble recitations are structural limitations or mere statements of purpose or use "can be resolved only on review of the entirety of the [record] to gain an understanding of what the inventors actually invented and intended to encompass by the claim." Corning Glass Works, 868 F.2d at 1257, 9 USPQ2d at 1966. If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction. Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See also Rowe v. Dror, 112 F.3d 473, 478, 42 USPQ2d 1550, 1553 (Fed. Cir. 1997) ("where a patentee defines a structurally complete invention in the claim body and uses the preamble only to state a purpose or intended use for the invention, the preamble is not a claim limitation")…  (Emphasis added)


Attention is directed to MPEP 2111.  As stated therein:
During patent examination, the pending claims must be "given their broadest reasonable interpretation consistent with the specification." The Federal Circuit’s en banc decision in Phillips v. AWH Corp., 415 F.3d 1303, 1316, 75 USPQ2d 1321, 1329 (Fed. Cir. 2005) expressly recognized that the USPTO employs the "broadest reasonable interpretation" standard:


The Patent and Trademark Office ("PTO") determines the scope of claims in patent applications not solely on the basis of the claim language, but upon giving claims their broadest reasonable construction "in light of the specification as it would be interpreted by one of ordinary skill in the art." In re Am. Acad. of Sci. Tech. Ctr., 367 F.3d 1359, 1364[, 70 USPQ2d 1827, 1830] (Fed. Cir. 2004). Indeed, the rules of the PTO require that application claims must "conform to the invention as set forth in the remainder of the specification and the terms and phrases used in the claims must find clear support or antecedent basis in the description so that the meaning of the terms in the claims may be ascertainable by reference to the description." 37 CFR 1.75(d)(1). (Emphasis added).


	
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 191, 195, and 196 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
For convenience, independent claim 191 is reproduced below.

    PNG
    media_image2.png
    50
    600
    media_image2.png
    Greyscale

As a result of amendment, claim 191 now comprises the clause “wherein the biotin is attached a linker.”  The deletion of the preposition “to” effectively renders the sentence nonsensical.
Claims 195 and 196, which depend from claim 191 fail to overcome this issue and are similarly rejected.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Standard for Obviousness.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Attention is directed to In re Jung, 98 USPQ2d 1174, 1178 (Fed. Cir. 2011) wherein is stated:
There has never been a requirement for an examiner to make an on-the-record claim construction of every term in every rejected claim and to explain every possible difference between the prior art and the claimed invention in order to make out a prima facie rejection. This court declines to create such a burdensome and unnecessary requirement. “[Section 132] does not mandate that in order to establish prima facie anticipation, the PTO must explicitly preempt every possible response to a section 102 rejection. Section 132 merely ensures that an applicant at least be informed of the broad statutory basis for the rejection of his claims, so that he may determine what the issues are on which he can or should produce evidence.” Chester, 906 F.2d at 1578 (internal citation omitted). As discussed above, all that is required of the office to meet its prima facie burden of production is to set forth the statutory basis of the rejection and the  reference or references relied upon in a sufficiently articulate and informative manner as to meet the notice requirement of § 132. As the statute itself instructs, the examiner must “notify the applicant,” “stating the reasons for such rejection,” “together with such information and references as may be useful in judging the propriety of continuing prosecution of his application.” 35 U.S.C. § 132. 


Attention is directed to the decision in KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007):
When there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill in the art has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense. 

It is further noted that prior art is not limited to the four corners of the documentary prior art being applied.  Prior art includes both the specialized understanding of one of ordinary skill in the art, and the common understanding of the layman.  It includes “background knowledge possessed by a person having ordinary skill in the art. . . [A] court can take account of the inferences and creative steps that a person of ordinary skill in the art would employ.”  KSR at 1396.
Suggestion, teaching or motivation does not have to be explicit and “may be found in any number of sources, including common knowledge, the prior art as a whole or the nature of the problem itself’” Pfizer, Inc. v. Apotex, Inc. 480 F.3d 1348, 82 USPQ2d 1321 (Fed. Cir. 2007) citing Dystar Textilfarben GMBH v. C. H. Patrick Co., 464 F.3d 1356 (Fed. Cir. 2006).


This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 163, 164, 172, 183, 192, and 197 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 2011/0236894 A1 (Rao et al.) in view of US 2005/0261207 A1 (Appeldoorn et al.), “TECH TIP # 43 Protein stability and storage”, Thermo Scientific, and US 6,043,062 (Klippel et al.). 
Rao et al., at paragraphs [0515], [0519] and [0520] teach of kits that comprise β-glucosyltransferase and uridine diphosphoglucose (UDPG; applicant’s “UDP-Glu.  As stated therein:
[0515] 86. The kit of paragraph 85, wherein the enzyme encoded by bacteriophages of the "T even" family is selected from the group consisting of alpha-glucosyltransferases, beta-glucosyltransferases, and beta-glucosyl-alpha-glucosyl-transferases.  (Emphasis added)

[0519] 90. The kit of paragraph 85, wherein the glucose or glucose-derivative donor substrate is uridine diphosphate glucose (UDPG).   (Emphasis added)

Rao et al., at paragraph [0173], teaches:
In some embodiments the glucose and glucose derivative donor substrates are radiolabeled for detection.

As seen in paragraph [0519], the “glucose-derivative donor substrate is uridine diphosphate glucose (UDPG).”  
The aspect that the “glucose derivative” can, “in some embodiments”, be radiolabeled is deemed to fairly suggest that in other embodiments, it may not be radiolabeled and, thusly, is not radioactive, yet may be labeled with something other than a radioactive compound.  
In support of the position that Rao et al., teaches using non-radioactive labels, it is noted that Rao et al., at paragraph [0287], teach of a wide variety of suitable alternative labels.  As disclosed therein:
[0287] The terms "label" or "tag", as used herein, refer to a composition capable of producing a detectable signal indicative of the presence of the target, such as, for example, a 5-hydroxymethylcytosine, in an assay sample. Suitable labels include radioisotopes, nucleotide chromophores, enzymes, substrates, fluorescent molecules, chemiluminescent moieties, magnetic particles, bioluminescent moieties, and the like. As such, a label is any composition detectable by spectroscopic, photochemical, biochemical, immunochemical, electrical, optical or chemical means.


The fact that the kit can comprise T4 bacteriophage β-glucosyltransferase and UDP-Glu, which is labeled, is deemed to meet limitations of claims 163 and 172.

One would have been motivated to have substituted the radioactive label with something that is not radioactive for as evidenced by the teaching of Rao et al., there is a genus of alternative labels which are recognized in the art as not exhibiting the safety concerns that are associated with use of radioactive labels.  


Rao et al., in paragraph [0613], teach that a kit can also comprise buffers.  Such a showing is deemed to meet a limitation of claim 164.

Rao et al., have not been found to teach having the T4 bacteriophage β-glucosyltransferase in glycerol, much less frozen.


Appeldoorn et al., at page 2, right column, paragraph [0026], teaches of providing “glucose-based compounds”.  As seen therein, the compounds may have the following formula.

    PNG
    media_image3.png
    274
    475
    media_image3.png
    Greyscale

As seen in paragraph [0032], “R3 can be any group.”  Given that it can be “any group”, such fairly encompasses UDP (Rao et al.).  As evidenced above, R2, which is analogous to applicant’s “X”, can be a variety of moieties.

In view of the prior art teaching that the glucose molecule can undergo any of a wide range of modifications, including it being simultaneously coupled to multiple different molecules (R2 and R3), it would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the glucose molecule in the UDPG of Rao et al., (applicant’s UDP-Glu) so to incorporate a non-radioactive label as it was well known in the art that a combination of reactive groups could be coupled to the glucose molecule.  Motivation for performing such an incorporation was amply present as the safety hazards associated with radioactive material were well known and to use a label that was not radioactive would negate such risks.

Thermo Scientific, at page 1, teaches:
Purified proteins often need to be stored for an extended period of time while retaining their original structural integrity and/or activity. The extent of storage ‘shelf life’ can vary from a few days to more than a year and is dependent on the nature of the protein and the storage conditions used. Optimal conditions for storage are distinctive to each protein; nevertheless, it is possible to suggest some general guidelines for protein storage and stability.


Appeldoorn et al., teach of glucose-based compounds that can have any of a variety of functional groups attached. 

Thermo Scientific teaches combining proteins with glycerol, and that the proteins may be either kept in solution, which can comprise up to 50% glycerol, or that the samples can be frozen.  

Thermo Scientific has not been found to teach explicitly that the glycerol-containing mixtures are frozen.
Klippel et al., at column 11, last paragraph, teaches of kits that can comprise enzymes (kinase) and that they can comprise up to 50% glycerol and be stored frozen (limitation of claim 183).  As stated therein:
The solution form of the kinase may contain up to 50% glycerol if the enzyme is to be stored frozen at -20.degree. C. to -70.degree. C. (Emphasis added)


In view of the above showings as to the state of the art, it would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the kit in Rao et al., whereby the enzyme T4 bacteriophage β-glucosyltransferase is stored in a mixture that comprises up to 50% glycerol, and is also stored in a frozen state.  Said ordinary artisan would have been motivated to do so for as noted by Thermo Scientific, such measures go to preserve the “original structural integrity and/or activity” of the protein/enzyme.

Neither Rao et al., Appeldoorn et al., Thermo Scientific, nor Klippel et al., have been found to teach the amino acid sequence of T4 bacteriophage β-glucosyltransferase.  However, a compound and its properties are inseparable.  Consequently, the T4 bacteriophage β-glucosyltransferase disclosed by Rao et al., is deemed to have as an inherent property the amino acid of applicant’s SEQ ID NO. 1, and thusly fairly teaches limitation of claim 192.

Similarly, the aspect of UDP-Glu having for formula depicted in claim 163 is also deemed to be an inherent property of the UDP-Glu when bound to an added chemical compound, e.g., the labels listed by Rao et al.


In view of the above presentation and in the absence of convincing evidence to the contrary, claims 163, 164, 172, 183, and 192 remain rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 2011/0236894 A1 (Rao et al.) in view of 3, “TECH TIP # 43 Protein stability and storage”, Thermo Scientific, and US 6,043,062 (Klippel et al.). 



Claims 184-186, 188-196, and 198-200 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 2011/0236894 A1 (Rao et al.) in view of US 2005/0261207 A1 (Appeldoorn et al.), “TECH TIP # 43 Protein stability and storage”, Thermo Scientific, and US 6,043,062 (Klippel et al.) as applied to claims 163, 164, 172, 183, and 192 above, and further in view of US 5,952,185 (Huber et al.), US 5,756,291 (Griffin et al.), and US 2006/0160110 A1 (Mizutani et al.).

See above for the basis of the rejection as it pertains to the disclosures of Rao et al., Appeldoorn et al., Thermo Scientific, and Klippel et al.

While Rao et al., does teach of UDP-Glucose (UDP-Glu; UDPG) comprising a detectable moiety, neither Rao et al., Thermo Scientific nor Klippel et al., have been found to teach UDP-glucose comprising a linker, much less biotin coupled to UDP-Glucose via the linker and that the linker may comprise a thiol or azide reactive group.

Appeldoorn et al., in paragraph [0037], teaches that the monosaccharide structure can comprise an azide group.
Huber et al., at column 3, third and fourth paragraphs, teach of coupling biotin to any of a variety of compounds, including proteins, and that one can also include the use of a linker that comprises an azide reactive group.  As stated therein:
Photo-activatable biotin derivatives are known. EP-A-0 155 854 and EP-A-0 187 323 describe azide-substituted phenyls/nitrophenyls which are coupled to biotin via an amine-containing linker. A photoreactive biotin derivative of the formula ##STR4## is described in the Boehringer Mannheim Biochemical Catalog, under the Id. Nos. 1292633 and 1292641.  (Emphasis added)

(23)   These biotin derivatives are, however, only described for the labeling of DNA/RNA molecules, proteins in general and carbohydrates.  (Emphasis added)


Griffin et al., at column 8, penultimate paragraph, teaches not only using biotin attached to a linker, but that the biotin-linker complex can be used to label a uridine compound.  As stated therein:
Langer, P. R., et al., Proc Natl Acad Sci USA (1981) 78:6633-6637, described the synthesis of DNA and RNA using dUTP and UTP residues labeled with biotin through a linker at the C5 position. These labeled forms of dUTP and UTP were utilized by a number of DNA and RNA polymerases and are recognized by these enzymes when included in the oligomer template as thymidine or uridine.  (Emphasis added)

Goldman et al., column 7, last two paragraphs, teaches of the utility of labels and identifies biotin. As stated therein:
Label: A "label" or "labeled" substance means that an original substance is modified to include or incorporate a label such that the label permits the detection, capture, or, otherwise, monitoring of the labeled substance, which labeled substance may have undergone or participated in a chemical transformation, particularly, but not limited to, those transformations that are mediated by bacterial cell wall biosynthesis enzymes of potential interest. A "label" is also useful for distinguishing a compound by introducing thereto a traceable constituent. The label can take many forms, including but not limited to conventional radioisotopic labeling; chemical labeling, including metals, chelators, peptides, nucleic acids, receptors, lectins; immunogenic labeling, or a label with light scattering effect, and the like... (Emphasis added)

Thus, the labeling may comprise a radiolabel (e.g. 40 2p. 3H, and the like), an enzyme (e.g., peroxidase, alkaline or acid phosphatase, and the like), a bacterial label, a fluorescent label, an antibody (which may be used in a double antibody system), an antigen (to be used with a labeled antibody), a small molecule such as biotin (to be used with an avidin, streptavidin, or antibiotin system), a latex particle (to be used in a buoyancy or latex agglutination system), an electron dense compound such as ferritin (to be used with electron microscopy), or a light scattering particle such as colloidal gold, or any combinations or permutations of the foregoing. (Emphasis added)

Goldman et al., at column 8, fourth paragraph, teaches that biotin is a preferred label. As disclosed therein:
For reasons of ease and safety in the handling of the assay, it is preferred that it be chemically labeled, especially enzymatically or immunologically. In more preferred embodiments, the chemical label of choice is a hapten such as biotin, iminobiotin, fluorescein and the like. (Emphasis added) 

While Huber et al., Griffin et al., and Goldman et al., teach of incorporating a linker, and that it can be an azide, they have not been found to teach using a thiol linker.

Mizutani et al., in paragraph [0034], teach of a wide variety of different linkers and functional groups that can be added to a uridine.  As disclosed therein:
Certain exemplary derivatives include, but are not limited to, siRNAs or hybridizing polynucleotides having one or more of 2'-amino-butyryl-pyrene -uridine, 2'-amino-cytidine, 2'-amino -uridine, 2'-deoxy -uridine, 2'-fluoro-cytidine, 2'-fluoro -uridine, 2,6-diaminopurine, 2'-amino-cytidine, 2-aminopurine, 4-thio -uridine, 5-amino-allyl -uridine, 5-bromo -uridine, 5-fluoro-cytidine, 5-fluoro -uridine, 5-iodo -uridine, 5-methyl-cytidine, 5-amino-allyl -uridine, deoxy-abasic, inosine, MN, N3-methyl -uridine, pseudouridine, purine ribonucleoside, ribavirin, ribo-thymidine, 5'-amino-C12 (12 carbon linker), 5'-amino-C3 (3-carbon linker), 5'-amino (5-atom linker), 5'-amino-C6 (6-carbon linker), 5'-biotin, 5'-Cy3, 5'-Cy5, 5'-Dabsyl, 5'-fluorescein, 5'-phosphate, 5'-photocleavable biotin, 5'-tetrachloro-fluorescein, 5' -thiol, 3'-amino modifier, 3'-inverted abasic, 3'-inverted deoxythymidine, 3'-puromycin, deoxy-guanosine, dideoxy-cytidine, 3' biotin, 3'-Cy3, 3'-Cy5, 3'-fluorescein, 3'-LC biotin, 3'-LC LC biotin, 3'-TAMRA, 5'-PEG-40K, 5'-pyrene, 3'-cholesterol, DNP, and/or 5'-TAMRA-hexyl linker.  (Emphasis added)

In view of the above teachings in the prior art of record, one of ordinary skill in the art would have been motivated to have incorporated a biotin label into UDP-Glu as Rao et al., teaches of “embodiments” where UDP-Glu is labeled, and that multiple labels that can be used, and that Goldman et al., teach use of biotin is a preferred embodiment for the stated benefits of “ease and safety”  as well as for the reasons that it “permits the detection, capture, or, otherwise, monitoring of the labeled substance”.  Said ordinary artisan would have also been motivated to have included a linker, including a linker with an azide group as disclosed by Huber, or a thiol linker disclosed by Mizutani et al, as such would allow one to be able to use labeled UDP-Glu and not be confronted with issues of steric hindrance due to the size and shape of the molecule.

Neither Rao et al., Appeldoorn et al., Thermo Scientific, Klippel et al., Huber et al., Goldman et al., or Mizutani et al., have been found to teach the amino acid sequence of T4 bacteriophage β-glucosyltransferase.  However, a compound and its properties are inseparable.  Consequently, the T4 bacteriophage β-glucosyltransferase disclosed by Rao et al., is deemed to have as an inherent property the amino acid of applicant’s SEQ ID NO. 1, and thusly fairly teaches limitations of both claims 192 and 193.  Likewise, the structure of the UDP-Glu molecule depicted in claims 190, 191, 193, 195, and 196-200 is similarly deemed to be an inherent property of the compounds disclosed by Rao et al., and/or Mizutani et al.

In view of the above analysis and in the absence of convincing evidence to the contrary. claims 184-186, 188-200 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 2011/0236894 A1 (Rao et al.) in view of US 2005/0261207 A1 (Appeldoorn et al.), “TECH TIP # 43 Protein stability and storage”, Thermo Scientific, and US 6,043,062 (Klippel et al.) as applied to claims 163, 164, 172, 183, and 192 above, and further in view of US 5,952,185 (Huber et al.), US 6,913,895 B1 (Goldman et al.), and US 2006/0160110 A1 (Mizutani et al.).
Response to argument
Acknowledgement is made of the applicant’s traversals of the prior rejections of claims under 35 USC 103(a)  at pages 8-14 of the response of March 1, 2022, hereinafter the response.  These traversals are based on the prior combination of references.  In view of the amendment of 01 March 2022, a new rejection under 35 USC 103(a) has been applied.

Conclusion
Objections and/or rejections which appeared in the prior Office action and which have not been repeated hereinabove have been withdrawn.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bradley L. Sisson whose telephone number is (571)272-0751. The examiner can normally be reached Monday to Thursday, from 6:30 AM to 5 PM..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Bradley L. Sisson/Primary Examiner, Art Unit 1634